uniform issue list department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division foi akio ek i gi dob ado 5k re a 2k or ak kk ok eo ok ok ear oo ek kk ake ak 2k ake ok ak a oko ok oe jan tlemaur ty legend taxpayer a taxpayer b ira x se kok ok or ok ek ok ok ok or ek ko ok ok or rk a kk oko ako ok ak ok ok ok ok ok frg ck oi icrc ke de ok ok ok re or or or ok dk ok ak ak ok ira y fci ig ae oe ok fe a dk ake ake ate ake frg rr ok i a ac deka ake ake fi or kr rr a ok ok ka ak ok ook dak dak ok ok akoak ke ake ak foci rk rg kok a ak ak ae amount c _ gr hk tak dear a a ok ok oo this is if response to a letter dated date in which you through your authorized representative requested relief under sec_301_9100-3 of the procedure and administration regulations the following facts and representations support your ruling_request taxpayer a is married to taxpayer b taxpayer a maintained ra x and ira y which were traditional tndividual retirement arrangements described in sec_408 of the internal_revenue_code code in april of her ira x into a roth_ira during ira y into a roth ra except the balance of the account of amount c which was withheld for federal income taxes yaxpayer a also directly transferred all of taxpayer a directly transferred all of taxpayer a has not attained age for ror page rok ic a ok joint federal_income_tax return was prepared in april at the time of the rollovers and throughout taxpayer a believed that she was qualified to roll over ira x and ira y into a roth_ira described in sec_408a of the code when their neither taxpayer a taxpayer b nor the tax_return_preparer realized that the rollover_contributions to the roth_ira was not qualified under sec_408a of the code because their adjusted_gross_income exceeded dollar_figure taxpayer a and taxpayer b did not become aware of the problem until april tax returns were prepared an affidavit from their authorized representative who is also a member of the accounting firm that prepared their calendar_year federal form_1040 indicates that the review procedures used by the firm and the error report of the software program used by the firm did not recognize the error until returns were prepared when their when the as of this date taxpayer a had not recharacterized her roth_ira as a traditional_ira based on the above facts and representations the following ruling is requested taxpayer a requests an extension of days measured from the date of this ruling letter to reclassify the amounts rolled over from ira x and ira y into her roth_ira created in as a traditional ra pursuant to sec_301_9100-3 of the regulations with respect to your request for relief under sec_301_9100-3 of the regulations sec_408a of the code and sec_1_408a-5 of the income_tax regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira in a recharacterization the ira contribution is treated as having been made to the transferee ira and not to the transferor ira under sec_408a and sec_1_408a-5 this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer’s federal_income_tax return for the year of contributions sec_1_408a-5 of the regulations question and answer-6 describes how a taxpayer makes the election to recharacterize the ira contribution to recharactcrize an amount that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer’s intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specific information that is sufficient to effect the recharacterization and the trustee must make the transfer sec_408a of the code provides in relevant part that an individual with adjusted_gross_income in excess of dollar_figure for a taxable_year is not permitted to make a qualified_rollover_contribution to a roth_ira from an individual_retirement_account other than a roth_ira during that taxable_year sr a a ok ae page sec_1_408a-4 of the regulations q a-2 provides in summary that an individual with modified_adjusted_gross_income in excess of dollar_figure for a taxable_year is not permitted to convert an amount to a roth_ira during that taxable_year q a-2 further provides that a married individual is permitted to convert a traditional_ira to a roth_ira only if the individual and his her spouse file a joint federal_income_tax return furthermore the agi is the modified agi derived from the joint_return using the couple’s combined income sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the procedure and administration regulations in general provide guidance concerning requests for relief submitted to the service on or after date sec_301_9100-1 of the regulations provides that the commissioner of the internal_revenue_service in his discretion may grant a reasonable extension of time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for making of a election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 of the regulations lists certain elections for which automatic extensions of time provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 to file are granted sec_301_9100-3 of the regulations generally sec_301_9100-3 of the regulations provides the application_for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if its request for sec_301_9100-1 relief is filed before the failure to make a timely election is discovered by the service ii if the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer’s control i11 if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant serra aor kr ok ok ae a abe ak ako ok page relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer’s receipt of a ruling granting relief under this section federal_income_tax because their modified adjusted gross in this case taxpayer a and taxpayer b timely filed their return at the time of filing taxpayer a was not aware that she was ineligible to convert her traditional iras into a roth_ira in income exceeded dollar_figure furthermore she reasonably relied on qualified professionals who failed to advise her that her purported conversion was not in accordance with the internal_revenue_code and the regulations promulgated thereunder and who failed to advise her to make the election to recharacterize her roth_ira to a traditional_ira before the time period under code sec_408a expired taxpayer a was not alerted to her failure to make an election to recharacterize her roth_ira to a traditional_ira until income_tax return prepared at which time the period under code sec_408a had passed when taxpayer a and taxpayer b had their federal in this case taxpayer a and her spouse filed this request for sec_301 relief shortly after discovering that she was ineligible to roll over her traditional iras into a roth_ira and before the internal_revenue_service discovered the rollovers were not allowable under sec_408a of the code calendar_year year is not a closed with respect to the request for relief we believe that based on the information submitted and the representations contained therein the requirements of sec_301_9100-1 and sec_301_9100-3 of the regulations have been met and taxpayer a acted reasonably and in good_faith with respect to requesting an extension of time in order to recharacterize her roth_ira as a traditional_ira specifically the service has concluded that taxpayer a has met the requirements of clauses i tii and iv of sec_301_9100-3 of the regulations therefore taxpayer a is granted an extension of days measured from the date of this ruling letter to recharacterize her roth_ira as a traditional_ira in order to effectuate this ruling letter taxpayer a and b should file an amended joint calendar_year so federal form_1040 consistent therewith if they have not already done please note that this ruling authorizes the recharacterization of amounts currently in taxpayer a’s roth_ira it does not apply to any amounts distributed from either ira x or ira y that were not transferred to taxpayer a’s roth_ira during calendar_year no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto br a a ok ok ok a a ok a ak ak ak page this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this letter has been sent to your authorized representative in accordance with the power_of_attorney on file in this office if you have any questions please contact cf are h eer io cine b gm ack io ir sincerely yours yell ltd ohn donzell littlejohn manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice
